Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 03/17/2021.

Information Disclosure Statement
3.	The references listed in the IDS filed 09/15/2021 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Objections
4. 	The term “ID” in amended claims 5, 8, and 18 are a relative term which renders the claim indefinite. The term "ID” is in claim limitation “sending the database cluster service creation request carrying an ID of the application to the task management platform, so that the task management platform configures for the application the plurality of nodes through which the application accesses a corresponding database cluster” not clear defined by the claim, although the instant Specification. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The Examiner has given the term/phrase “ID” its broadest reasonable interpretation.  
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Appropriate define and correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter which the applicant regards as his invention.
 5.	Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claimed limitation "and/or" in claim 7, is unclear whether applicant want to point out.

Regarding claims 12 and 14, for an “IF” statement in the claim limitation is an optional statement. When an "IF" is used there should also be an "ELSE" to provide what happens when the condition is not met. If there is no "ELSE", then the condition is optional. 
Accordingly, the above claims not been further treated on the merits. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
6.	Claims 1-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xiong et al. (US Patent Publication No. 2017/0116315 A1, hereinafter “Xiong”) in view of Yang et al. (US Patent Publication No. 2020/0272614 A1, hereinafter “Yang”).
As to Claim 1, Xiong teaches the claimed limitations:
“A database-based management method, wherein the method comprises:” as a computer-implemented method includes obtaining a first plurality of relational tables from a relational database, wherein each table of the first plurality of relational tables stores connectivity information for a graph that comprises a plurality of nodes and a plurality of edges connecting the plurality of nodes, and wherein each node of the plurality of nodes is assigned an initial identifier, clustering the plurality of nodes into a plurality of clusters (paragraph 0003).
 	“monitoring a plurality of nodes through which an application accesses a corresponding database cluster based on pre-built management information of the corresponding database cluster of the application” as the clustering engine obtains data in the form of tables from the relational database. The clustering engine then clusters the nodes in the data according to their connectivity, i.e., such that each cluster contains nodes that are close to each other according to some metric (e.g., within a threshold distance). The metric may be, whether or not two nodes are connected, a frequency with which two nodes are connected, or a weight of a connection between two nodes, among other criteria by which a graph may be traversed. In one embodiment, any one or more of a number of clustering techniques may be used by the clustering engine to generate the clusters. However, the precise technique implemented for clustering may depend on whether the initial graphs are weighted or unweighted and/or on the weights of the edges (paragraphs 0023, 0038). A flow of a high-level computer-implemented method for fast path traversal in a relational database-based graph structure. The method begins, the computer defines an objective for a graph-based traversal of a relational database. For instance, the objective may be to find the shortest path between two nodes in the database to find all paths shorter than a maximum length between two nodes in the database, or finding a set of nodes connected to a given node by paths that contain no more than a maximum number of edges (paragraphs 0039-0040, 0047; see also figure 2).
 	“when an abnormal node appears in the plurality of nodes, sending a node creation request carrying information of the abnormal node to a task management platform, to create an alternative node with the same function to replace the abnormal node” as embodiments facilitate graph-based traversal of relational databases by using the existing capabilities of a relational database management system to construct tables and indices that improve graph traversal efficiency. In particular, graph traversal is performed using the newly created indices, which group nodes that are close to each other based on a metric, thereby reducing the number of data blocks that must be loaded to memory to perform the traversal and speeding total traversal time. Embodiments may facilitate data mining and other machine learning applications including the detection of fraud and money laundering, the tracing of crimes, and other applications. For instance, an application could mine the data in order to determine what a typical transaction path among certain individuals or bank accounts looks like. This, in turn, would allow the application to better detect when an abnormal transaction, which could be indicative of fraud, occurs. Alternatively, an application could mine the data in order to determine what the typical telephone call paths of an individual arrested for a crime look like. This, in turn, would allow the application to better detect unusual telephone call paths, which could involve the organizer or other participants in the crim (paragraphs 0013-0015).
 	“updating the management information of the database cluster of the application based on the information of the alternative node and the information of the abnormal node” as the clusters and/or new tables may occasionally require incremental updates, or even a full rebuild, depending upon how frequently records are updated in the relational database. These updates can be performed online or offline with minimal impact to performance when traversing a graph. To further minimize the impact on performance, empty space can be reserved in the data blocks in advance when building the new tables to accommodate future incremental updates. Updates of graph connectivity may reduce the optimality of the assignment of nodes to clusters. In this case, the database management system can modify the assignment of nodes to clusters using the updated connectivity information. For instance, nodes may be moved from one cluster to another cluster, new clusters may be created, and/or existing clusters may be deleted. To speed the update process, the index records can be reorganized so that the index records of nodes that are close to each other are placed in the same or neighboring data blocks. Reorganization of clusters, and corresponding reorganization of index records, can be performed either online during active operation of the relational database or can be performed periodically offline (paragraphs 0038).
Xiong does not explicitly teach the claimed limitation “receiving information of the created alternative node returned from the task management platform“.
Yang teaches a query analyzer is responsible for performing query analysis based on the syntax tree and the metadata and statistical information caching, to obtain a query analysis result. A query plan generator may be responsible for determining the target query plan. More specifically, when an optimal query plan is not found, the query plan generator may generate the target query plan based on the query analysis result. In addition, the query plan generator may further determine an alternative query plan for an SQL query request, query the database for query costs of each alternative query plan when there are a plurality of alternative query plans, and cache an alternative query plan with minimum query costs as an optimal query plan for the SQL query request. A DML executor is responsible for performing the target query plan, receiving and processing a query result returned by the database, and returning the query result to the application node. A DDL executor is responsible for executing the DDL SQL statement sent by the application node. A database access interface provides an access interface for each heterogeneous database. The foregoing update apparatus may be deployed on the data access node in a form of hardware or software (paragraphs 0057, 0062).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Xiong and Yang before him/her, to modify Xiong created alternative node returned from the task management platform because that would provide a specific manner of updating the metadata information of the logic table in the database, to better update an index online as taught by Yang (paragraph 0014). 

As to Claim 2, Xiong teaches the claimed limitations:
“wherein before the step of monitoring a plurality of nodes through which an application accesses a corresponding database cluster based on pre-built management information of the corresponding database cluster of the application, the method further comprises: 	building the management information of the database cluster of the application based on information of the plurality of nodes which are configured for the application and through which the application accesses the corresponding database cluster” as (paragraphs 0038, 0040, 0047).

As to Claim 3, Xiong teaches the claimed limitations:
 	“wherein the building the management information of the database cluster of the application based on information of the plurality of nodes which are configured for the application and through which the application accesses the corresponding database cluster comprises: building the management information of the database cluster of the application based on information of access entries, access proxies, storage slices and storage nodes which are configured for the application and through which the application accesses the corresponding database cluster” as (abstract, 0030, 0056, 0065).
	Yang teaches (abstract, 0010-0011, 0015-0017, 0057-0058).

As to Claim 4, Xiong teaches the claimed limitations:
 	“wherein the step of monitoring a plurality of nodes through which an application accesses a corresponding database cluster comprises based on pre-built management information of the corresponding database cluster of the application: monitoring the access entries, access proxies, storage slices and storage nodes through which the application accesses the corresponding database cluster, based on the pre-built management information of the database cluster of the application” as (abstract, 0030, 0038, 0047, 0056, 0065).
	Yang teaches (abstract, 0010-0011, 0015-0017, 0057-0058).

As to Claim 5, Xiong teaches the claimed limitations:
 	“wherein before the step of monitoring a plurality of nodes through which an application accesses a corresponding database cluster based on pre-built management information of the corresponding database cluster of the application, the method further comprises: 	receiving a database cluster service creation request sent by the application; sending the database cluster service creation request carrying an ID of the application to the task management platform, so that the task management platform configures for the application the plurality of nodes through which the application accesses a corresponding database cluster; receiving, from the task management platform, information of the plurality of nodes which are configured for the application and through which the application accesses the corresponding database cluster; building the management information of the database cluster of the application based on the information of the plurality of nodes which are configured for the application and through which the application accesses the corresponding database cluster” as (abstract, paragraphs 0003-0004, 0027,  and claim 1)

As to Claim 6, Xiong teaches the claimed limitations:
 	“wherein the receiving, from the task management platform, information of the plurality of nodes which are configured for the application and through which the application accesses the corresponding database cluster comprises: receiving, from the task management platform, information of the access entries, access proxies, storage slices and storage nodes which are configured for the application and through which the application accesses the corresponding database cluster” as (paragraphs 0022, 0027, 0057).

As to Claim 7, Xiong teaches the claimed limitations:
“wherein the database cluster service creation request sent by the application carries the numbers of the access entries, access proxies, storage slices and/or storage nodes” as (paragraphs 0013-0015, 0023-0024, 0030, 0040).
Yang teaches (abstract, 0041, 0137-0139).

As to Claim 8, Xiong teaches the claimed limitations:
 	“wherein the method further comprises: receiving an add, delete, lookup or amend operation sent by the application; sending a corresponding task execution operation request to the task management platform based on the add, delete, lookup or amend operation sent by the application; receiving an execution result of the task execution operation returned by the task management platform; returning the execution result of the task execution operation to the application” as (paragraphs 0038, 0045, 0050, 0063, and claim 4).
Yang teaches (abstract, 0011, 0043, 0057, 0062).

As to Claim 9, Xiong teaches the claimed limitations:
 “wherein the method further comprises: receiving an add, delete, lookup or amend operation sent by the application; sending a corresponding task execution operation request to the task management platform based on the add, delete, lookup or amend operation sent by the application; receiving an execution result of the task execution operation returned by the task management platform; returning the execution result of the task execution operation to the application” as (paragraphs 0038, 0045, 0050, 0063, and claim 4).
Yang teaches (abstract, 0011, 0043, 0057, 0062).

As to Claim 10, Xiong teaches the claimed limitations:
 “wherein the method further comprises: receiving an add, delete, lookup or amend operation sent by the application; sending a corresponding task execution operation request to the task management platform based on the add, delete, lookup or amend operation sent by the application; receiving an execution result of the task execution operation returned by the task management platform; returning the execution result of the task execution operation to the application” as (paragraphs 0038, 0045, 0050, 0063, and claim 4).
Yang teaches (abstract, 0011, 0043, 0057, 0062).

As to Claim 11, Xiong teaches the claimed limitations:
 “wherein the method further comprises: receiving an add, delete, lookup or amend operation sent by the application; sending a corresponding task execution operation request to the task management platform based on the add, delete, lookup or amend operation sent by the application; receiving an execution result of the task execution operation returned by the task management platform; returning the execution result of the task execution operation to the application” as (paragraphs 0038, 0045, 0050, 0063, and claim 4).
Yang teaches (abstract, 0011, 0043, 0057, 0062).

As to Claim 12, Xiong teaches the claimed limitations:
 	“wherein if the add, delete, lookup or amend operation of the application involves the nodes through which the application accesses the corresponding database cluster, after receiving the execution result of the task execution operation returned by the task management platform, the method further comprises: updating the management information of the database cluster of the application based on the execution result of the task execution operation” as (paragraphs 0038).
Yang teaches (paragraphs 0057, 0062).

As to Claim 13, Xiong teaches the claimed limitations:
“A database-based management method wherein the method comprises:” as a computer-implemented method includes obtaining a first plurality of relational tables from a relational database (paragraph 0003).
	“receiving a node creation request carrying information of an abnormal node and sent by a database management platform” a relational database management system to construct tables and indices that improve graph traversal efficiency. In particular, graph traversal is performed using the newly created indices, which group nodes that are close to each other based on a metric, thereby reducing the number of data blocks that must be loaded to memory to perform the traversal and speeding total traversal time. Embodiments may facilitate data mining and other machine learning applications including the detection of fraud and money laundering, the tracing of crimes, and other applications (paragraphs 0013-0015).
 	“the node creation request is sent by the database management platform upon determining there is the abnormal node upon monitoring a plurality of nodes through which the application access a corresponding database cluster based on pre-built management information of the database cluster of the application” as an application could mine the data in order to determine what a typical transaction path among certain individuals or bank accounts looks like. This, in turn, would allow the application to better detect when an abnormal transaction, which could be indicative of fraud, occurs. Alternatively, an application could mine the data in order to determine what the typical telephone call paths of an individual arrested for a crime look like. This, in turn, would allow the application to better detect unusual telephone call paths, which could involve the organizer or other participants in the crime (paragraphs 0013-0015). The clustering engine obtains data in the form of tables from the relational database. The clustering engine then clusters the nodes in the data according to their connectivity, i.e., such that each cluster contains nodes that are close to each other according to some metric. The metric may be, whether or not two nodes are connected, a frequency with which two nodes are connected, or a weight of a connection between two nodes, among other criteria by which a graph may be traversed. In one embodiment, any one or more of a number of clustering techniques may be used by the clustering engine to generate the clusters. However, the precise technique implemented for clustering may depend on whether the initial graphs are weighted or unweighted and/or on the weights of the edges (paragraphs 0023, 0038). A flow of a high-level computer-implemented method for fast path traversal in a relational database-based graph structure. The method begins, the computer defines an objective for a graph-based traversal of a relational database. For instance, the objective may be to find the shortest path between two nodes in the database to find all paths shorter than a maximum length between two nodes in the database, or finding a set of nodes connected to a given node by paths that contain no more than a maximum number of edges (paragraphs 0039-0040; see also figure 2). In one embodiment, it is assumed that graph connectivity is defined in terms of a From-To relationship, that a cluster-based version of this connectivity is defined and that a sorted index for the cluster-based version is defined (paragraph 0047).
“returning information of the created alternative node to the database management platform so that the database management platform updates the management information of the database cluster of the application” as the clusters and/or new tables may occasionally require incremental updates, or even a full rebuild, depending upon how frequently records are updated in the relational database. These updates can be performed online or offline with minimal impact to performance when traversing a graph. To further minimize the impact on performance, empty space can be reserved in the data blocks in advance when building the new tables to accommodate future incremental updates. Updates of graph connectivity may reduce the optimality of the assignment of nodes to clusters. In this case, the database management system can modify the assignment of nodes to clusters using the updated connectivity information. For instance, nodes may be moved from one cluster to another cluster, new clusters may be created, and/or existing clusters may be deleted. To speed the update process, the index records can be reorganized so that the index records of nodes that are close to each other are placed in the same or neighboring data blocks. Reorganization of clusters, and corresponding reorganization of index records, can be performed either online during active operation of the relational database or can be performed periodically offline (paragraphs 0038).
 	Although Yang teaches an application could mine the data in order to determine what a typical transaction path among certain individuals or bank accounts. This would allow the application to better detect when an abnormal transaction (paragraphs 0013-0015).
 Xiong does not explicitly teach the claimed limitation “creating an alternative node with the same function for the application according to the information of the abnormal node, to replace the abnormal node“.
Yang teaches a metadata and statistical information cache is responsible for metadata and statistical information caching on the data access node. A query analyzer is responsible for performing query analysis based on the syntax tree and the metadata and statistical information caching, to obtain a query analysis result. A query plan generator may be responsible for determining the target query plan. More specifically, when an optimal query plan is not found, the query plan generator may generate the target query plan based on the query analysis result. In addition, the query plan generator may further determine an alternative query plan for an SQL query request, query the database for query costs of each alternative query plan when there are a plurality of alternative query plans, and cache an alternative query plan with minimum query costs as an optimal query plan for the SQL query request (paragraphs 0057, 0062). Replacing the metadata information of the target logic table cached locally with the metadata information of the target logic table in the database (paragraph 0101).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Xiong and Yang before him/her, to modify Xiong creating an alternative node with the same function for the application because that would provide a specific manner of updating the metadata information of the logic table in the database, to better update an index online as taught by Yang (paragraph 0014). 

As to Claim 15, Xiong teaches the claimed limitations:
 	“wherein before receiving a node creation request carrying information of an abnormal node and sent by a database management platform, the method further comprises: receiving a database cluster service creation request carrying an ID of the application and sent by the database management platform; configuring for the application the plurality of nodes through which the application access the corresponding database cluster; returning information of the plurality of nodes which are configured for the application and through which the application access the corresponding database cluster to the database management platform, so that the database management platform builds the management information of the database cluster of the application” as (abstract, paragraphs 0003-0004, 0027,  and claim 1)

As to Claim 16, Xiong teaches the claimed limitations:
 	“wherein the configuring for the application the plurality of nodes through which the application access the corresponding database cluster comprises: configuring, for the application, access entries, access proxies, storage slices and storage nodes through which the application access the corresponding database cluster” as (paragraphs 0022, 0027, 0057).

As to Claim 18, Xiong teaches the claimed limitations:
 “wherein the method further comprises: receiving a task execution operation request carrying an ID of the application and sent by the database management platform; the task execution operation request is used to instruct to perform an add, delete, lookup or amend operation based on the application; executing the add, delete, lookup or amend operation based on the application and the corresponding database cluster; returning an execution result to the database management platform” as (paragraphs 0038, 0045, 0050, 0063, and claim 4).
Yang teaches (abstract, 0011, 0043, 0057, 0062).

As to claim 19 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 1. In addition, Xiong teaches a graph-based traversal of relational databases by using the existing capabilities of a relational database management system (RDBMS) to construct tables and indices that improve graph traversal efficiency (paragraph 0004). Therefore this claim is rejected for at least the same reasons as claim 1.

As to claim 20 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 1. In addition, Xiong teaches a machine-readable storage medium encoded with instructions executable by a processor. The instructions cause the processor to perform operations including obtaining a first plurality of relational tables from a relational database (paragraph 0004). Therefore this claim is rejected for at least the same reasons as claim 1.

Allowable Subject Matter
7.	Claims 14 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 14, and 17 are allowable because the prior art made of record does not teach or fairly suggest the combination of elements as recited in independent Claim 13. 
Specifically, the prior art of record does not teach “wherein the creating an alternative node with the same function for the application according to the information of the abnormal node, to replace the abnormal node comprises at least one type of the following: creating an alternative access entry for the application according to the information of an abnormal access entry, to replace the abnormal access entry; according to information of an abnormal access proxy, selecting an access proxy from a set of access proxies to which the abnormal access proxy belongs as an alternative proxy, to replace the abnormal access proxy; according to information of an abnormal storage slice, reconstructing a storage slice identical with the abnormal storage slice as an alternative storage slice, to replace the abnormal storage slice; if a storage node in the storage slice as a master node becomes abnormal, obtaining a slave node from the storage slice and updating the slave node as a new master node, to replace the abnormal master node; and if a storage node in the storage slice as a slave node becomes abnormal, reconstructing a slave node in the storage slice to replace the abnormal slave node” taken with the other limitations as recited in Claim 14.
Specifically, the prior art of record does not teach “wherein the configuring, for the application, access entries, access proxies, storage slices and storage nodes through which the application access the corresponding database cluster comprises: configuring for the application, by a preset rule, a first preset number of access entries, a second preset number of access proxies, a third preset number of storage slices and a fourth preset number of storage nodes in respective storage allocations through which the application accesses the corresponding database cluster; configuring for the application a respective number of access entries, a respective number of access proxies, a respective number of storage slices and a respective number of storage nodes in the respective storage allocations through which the application accesses the corresponding database cluster, according to the numbers of the access entries, access proxies, storage slices and storage nodes in respective storage allocations carried in the database cluster service creation request” taken with the other limitations as recited in Claim 17.
The dependent claims being definite, further limiting and fully enabled by the Specification are also allowed.
These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/10/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156